Citation Nr: 1522213	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  08-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints, to include as secondary to bilateral pes planus with plantar fasciitis. 

2.  Entitlement to service connection for sinusitis.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle strain.
 
4.  Entitlement to an initial disability rating in excess of 50 percent for migraines.
 
5.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.
 
6.  Entitlement to an initial compensable rating prior to May 2, 2012, and a rating in excess of 20 percent thereafter, for low back strain.
 
7.  Entitlement to an initial compensable rating prior to May 2, 2012, and a rating in excess of 20 percent thereafter, for bilateral plantar fasciitis.

8.  Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to February 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims files was subsequently transferred to the St. Petersburg, Florida RO. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of the hearing is associated with the claims files. 

The claims were remanded by the Board in April 2012 for additional development.  Following development of the record and VA examination, a February 2013 rating decision was issued, which increased the initial rating for migraines to 50 percent disabling, increased the initial rating for major depressive disorder to 30 percent disabling, separately rated the Veteran's pes planus and plantar fasciitis, assigned a noncompensable rating for bilateral pes planus throughout the period of the claim, assigned a noncompensable rating for bilateral plantar fasciitis prior to May 2, 2012, assigned an increased rating of 20 percent for the bilateral plantar fasciitis effective May 2, 2012, and increased the rating for the Veteran's back disability to 20 percent disabling effective May 2, 2012.  Although the February 2013 rating decision effectuated a partial grant of the benefits sought on appeal with regard to the Veteran's major depressive disorder, bilateral foot disability and back disability, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and she has not been granted the maximum benefit allowed with regard to these claims; thus, the claims are still active, to include consideration over the initial ratings assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of service connection for bilateral shin splints and sinusitis, and increased ratings for right ankle sprain, low back strain, and bilateral pes planus and plantar fasciitis are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran is currently receiving a 50 percent initial rating for her service-connected migraine headaches, the maximum schedular rating allowed under the applicable VA rating criteria.



2.  The impairment from the Veteran's major depressive disorder has not more nearly approximated reduced reliability and productivity than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 50 percent for migraine headaches is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

2.  The criteria for the assignment of an initial rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in documents sent in November 2007 and April 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records has been completed.  The Board recognizes that the Veteran stated at her hearing that she receives treatment from a non-VA primary care physician.  In April 2012, the originating agency provided her with a VA Form 21-4142 Authorization and requested her to complete and return the form to enable VA to assist her by obtaining relevant private records, she did not respond with such authorization.  VA, therefore, cannot assist her in obtaining these potentially relevant private records.  The Veteran has not identified any other pertinent, outstanding records that could be obtained to substantiate her claims.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations as to her migraine headaches and major depressive disorder during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will now address the merits of these claims. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  




IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Migraine Headaches

The Veteran's migraine headaches are rated as 50 percent disabling under Diagnostic Code 8100 throughout the period of this appeal.  Under Diagnostic Code 8100, 50 percent is the highest available rating for migraine headaches and it is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating.  There are no other diagnostic codes that are applicable for rating the Veteran's migraine headaches. Therefore, a schedular rating in excess of 50 percent for migraine headaches is not warranted. 

Major Depressive Disorder

The Veteran's major depressive disorder is rated as 30 percent disabling under 38 C.F.R. § 4.130 , DC 9499-9433, which implies that it is rated by analogy to dysthymic disorder.  The 2007 and 2012 examination reports indicate a diagnosis of major depressive disorder, however, which is rated under Diagnostic Code 9434.  The practical effect of this variation, however, is nil in that both are rated according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Shortly following the filing of the Veteran's claim for service connection, she was afforded a VA QTC examination in April 2007.  The examiner noted the Veteran's appearance as appropriately dressed and groomed with normal behavior overall.  Her mood was dysthymic and her affect restricted and dysphoric.  Communication was noted as normal, although speech was sometimes slow and monotone.  Concentration and memory were normal.  Insight and judgment were intact.  The Veteran did not display symptoms of panic attack but reported a history the examiner noted as indicative of some anxiety attacks in the middle of the night intermittently.  There was no history of delusion or hallucination and no past or current suicidal or homicidal ideation.  The examiner indicated that the Veteran has intermittent inability to perform activities of daily living, but can perform self-care.  She has difficulty establishing and maintaining effective school, work and social relationships, but no difficulty understanding complex commands.  The examiner assessed the Veteran as having major depressive disorder, single episode, moderate.

The Veteran's VA outpatient clinical records show that she began counseling with a social worker in approximately March 2008.  May 2008 social work notes show complaints of depression, isolation and withdrawal.  The Veteran was not working at this time, but it was noted that she was about to start schooling.  The record shows that the Veteran had her last session with the social worker in August 2008.  It was noted that the Veteran was busy with school as well as taking care of family, including a sick aunt at that time.  There are no further social work notes, but general medical records show ongoing use of medication to manage depression and anxiety.  March 2012 notes show a change in medication due to pregnancy.  

On VA examination in May 2012, the Veteran was noted as having major depressive disorder, recurrent, moderate.  This VA examiner summarized the Veteran's condition as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran confirmed at the time of this examination that she received treatment in 2008 for her depression and was placed on medication and went to counseling.  The Veteran manages the depression with medication, but stopped going to counseling in 2008 due to time constraints.  She also reported a period of exacerbated depression in 2010 due to a miscarriage (the examiner later reported that this was in 2011).  At the time of the May 2012 examination, the Veteran was noted as married with children and one close friend.  The Veteran appeared at the examination neatly groomed and nicely dressed.  Her mood was mildly dysthymic, her affect was full and appropriate, and her attitude was cooperative.  Her memory was normal, and her thought processes were unimpaired.  She reported no suicidal or homicidal ideation.  She reported being socially isolated and withdrawn, but able to get along with others.  She reported working as a nurse for a home health agency.  She had previously worked in a nursing home in admissions, but switched jobs in order to have more interaction with patients.  The Veteran reported prior difficulty sleeping, which was managed by medication.  She reported feelings of depression on and off, which she manages by staying active.  She reported that her depression does not interfere with her work, but does interfere with her social life.  The Veteran noted a fear of small spaces and that she will have a panic attack if she is in an elevator that is not moving.  She also reported having a panic attack in February 2012 on the day her aunt died, which was noted as her most recent panic attack.  The examiner characterized this as panic attacks that occur weekly or less often.  The Veteran did not endorse mania, psychosis, obsessions or compulsions.  The examiner determined these patterns of symptoms to be consistent with major depressive disorder, moderate.

Throughout the pendency of this claim, the Veteran's major depressive disorder has not shown signs of interference with speech or thought processes, difficulty in understanding complex commands or memory impairment.  Panic attacks are a part of her condition, but are not shown to occur more than once per week.  She is consistently described as isolated and withdrawn, but not to the extent that she has difficulty establishing and maintaining effective work and social relationships.  In fact, she is shown to have a good relationship with her family and she sought a work position that allowed for greater contact with patients, rather than a more isolated administrative position.  Further, the Veteran's appearance and hygiene were consistently described as good and she never reported suicidal or homicidal ideation or showed any signs of hallucinations or delusions.  In sum, impairment from the Veteran's major depressive disorder has not more nearly approximated the reduced reliability and productivity required for a higher rating at any time during the initial rating period.  Accordingly, a higher schedular rating is not warranted.

V.  Additional Considerations 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony, and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a rating in excess of 30 percent under the schedular criteria for the Veteran's major depressive disorder, and she is receiving the maximum rating for headaches throughout the pendency of the claims.  

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected major depressive disorder and migraine headaches are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from either disability or the disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order for either claim. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Neither the Veteran nor her representative has suggested that a TDIU is warranted in this case.  In fact, the evidence shows that the Veteran went through schooling and is working as a nurse.  While she reported missing a few days due to migraine headaches, she at no time has suggested that her service-connected disabilities render her unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disabilities at issue has not been raised in this case.


ORDER

An initial rating in excess of 50 percent for migraine headaches is denied.

An initial rating in excess of 30 percent for major depressive disorder is denied.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims for service connection for sinusitis and shin splints and for increased initial ratings for right ankle, bilateral foot and back disabilities are decided.

Following the Board's April 2012 Remand, the Veteran was afforded VA examinations.  At the time of the May 2012 examination, the Veteran was six months pregnant and the examiner noted with respect to each of the disabilities being remanded that no X-rays could be conducted and "physical exam is curtailed as needed secondary to pregnancy."  Because X-rays are needed to assess the current severity of the Veteran's right ankle, bilateral foot, and back disabilities, the Board finds the May 2012 physical examination to be inadequate.  A remand for new VA examinations with necessary diagnostic testing is warranted.

As to the service connection claims, the May 2012 examiner went on to recognize the in-service episodes of sinusitis and shin splints, but found that there was no nexus between an in-service incurrence and a current disability because there was no evidence of current chronic sinusitis or shin splint conditions.  These opinions were rendered despite the examiner's notation of the need for X-rays, the absence of which curtailed physical examination.  The examiner referred to a 2007 sinus X-ray report, and a 2003 bone scan showing shin splints, but had no current diagnostic testing available.  Because the VA examiner did not have the ability to conduct the appropriate current diagnostic testing, the Board finds the VA examinations to be inadequate.  

Further, the examiner documented the Veteran's reports of current symptoms related to both her sinusitis and her shin splints, but failed to consider this competent lay testimony in the rationale for the negative nexus opinion.  The Veteran reported recent episodes of both shin splints and sinusitis, but the examiner seemingly failed to consider that evidence when determining that no current chronic disability exists.  This failure of the examiner to address any aspect of the Veteran's reported history as to lay observable symptoms leads the Board to find the analysis as inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  For these reasons, new VA examinations and opinions are required with regard to both service connection claims.

Finally, the Board recognizes that VA outpatient treatment notes dated from November 2007 to March 2012 are included in Virtual VA.  On remand, development to obtain any outstanding, pertinent VA records should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including VA treatment records for the period since March 2012.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the Veteran should be afforded new examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of her claimed bilateral shin splints and sinus disabilities. 

All pertinent evidence of record should be made available to and reviewed by the examiner(s), and any indicated tests and studies should be performed, to include X-ray examinations and bone scan, which were unable to occur at the time of the May 2012 examinations.

Based on the review of the record and examination of the Veteran, the appropriate examiner should state a medical opinion with respect to each bilateral shin splint and sinus disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disability originated during active service, is otherwise etiologically related to active service, or was caused or permanently worsened by service-connected disability.  For purposes of the opinions the examiner(s) should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms existing during the pendency of the claims.  The rationale for each opinion expressed must also be provided.
 
3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the nature and extent of all impairment due to her service-connected right ankle sprain, low back strain, and bilateral pes planus with plantar fasciitis. 

All pertinent evidence of record should be made available to and reviewed by the examiner(s), and any indicated tests and studies should be performed, to include the X-ray examinations which were unable to occur at the time of the May 2012 examinations

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


